Citation Nr: 0525275	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2002, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision of the Montgomery, 
Alabama, and Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 2004.  At that 
time, it was noted that a claim for an earlier effective date 
for a 70 percent evaluation for the veterans post-traumatic 
stress disorder (PTSD) was intertwined with the appeal for an 
earlier effective date for the total rating by reason of 
individual unemployability due to service connected 
disabilities.  This matter was to be addressed in a 
supplemental statement of the case.  In view of the 
resolution of the matter relating to the effective date for 
the total rating by reason of individual unemployability, 
consideration of the effective date of the award of the 70 
percent evaluation is considered to be moot.  


FINDINGS OF FACT

VA outpatient treatment records dated on April 22, 2002, show 
that the veteran's psychiatric disorder was productive of 
impairment warranting a Global Assessment Functioning (GAF) 
score of 40.  

In May 2002, a VA physician, who has been treating the 
veteran, rendered an opinion that the veteran could not 
perform his work related duties.  

The veteran applied for a total rating by reason of 
individual unemployability in October 2002.  




CONCLUSION OF LAW

The proper effective date for an award of a total rating 
based on individual unemployability due to service-connected 
disability is April 22, 2002.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In VCAA letters dated in November 2002 and February 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the 


appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

By rating decision of the RO, dated in December 2002, a 70 
percent rating was granted for the veteran's post-traumatic 
stress disorder (PTSD), with a total rating by reason of 
individual unemployability being assigned as of October 30, 
2002.  The veteran has appealed the effective date of the 
award.  The effective date for an increased rating will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, provided a claim 
is received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

Review of the record shows that the veteran was in receipt of 
outpatient treatment for his service-connected PTSD from 
January 2002.  These records show that, when initially seen, 
the veteran was evaluated for anger management issues and was 
noted to be receptive of educational material that was 
presented during group therapy sessions.  The veteran was 
seen on a weekly basis.  It was noted in March 2002, that the 
veteran was seeking assistance obtaining a medical retirement 
from his job.  On April 22, 2002, the veteran was noted to 
have symptoms that included sleep disturbances, decreased 
appetite and energy, and anxiety and panic attacks.  His GAF 
score was noted to be 40.  In May 2002, the VA physician who 
was treating the veteran indicated that the veteran carried 
diagnoses of PTSD and major depression and had undergone 
multiple unsuccessful trials of medication and participated 
in group and individual psychotherapy sessions.  The veteran 
had had only a marginal response to treatment, despite 
continued compliance.  The physician rendered an opinion that 
the veteran could not perform his usual work related duties 
and would not be expected to improve to a level where he 
would be able to do so.  

Employment documentation shows that the veteran applied for 
medical retirement in March 2002.  

VA outpatient treatment records show a very low GAF score on 
April 22, 2002.  Shortly thereafter, a VA physician rendered 
an opinion that the veteran was unable to function in his 
work environment.  The veteran applied for a total rating by 
reason of unemployability within one year of the treatment 
records showing total disability, in October 2002.  Under 
these circumstances, the Board finds that the proper 
effective date of the award is April 22, 2002.  




ORDER

An effective date of April 22, 2002, for an award of a total 
rating by reason of individual unemployability due to service 
connected disabilities is allowed, subject to the controlling 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


